Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method of manufacturing a colostrum composition, comprising: collecting colostrum from the mammary gland of a mammal; freezing the colostrum at a temperature of at least -20 °C tor at least a week; thawing the colostrum for at least 8 hours; lyophilizing the colostrum.; and suspending the lyophilized colostrum in a saline solution to provide a colostrum composition. The closest art found was Cockrum (US 5,645,834). Cockrum teaches “First milking colostrum is procured from Grade A dairy herds located throughout different areas. Once collected, colostrum filled containers are frozen until needed. Upon production demand colostrum is thawed at ambient temperature for 8 to 24 hours and emptied into a vessel” (col 3, lines 26-30). Cockrum does not teach freezing the colostrum at a temperature of at least -20 °C tor at least a week; lyophilizing the colostrum; suspending the lyophilized colostrum in a saline solution to provide a colostrum composition, or treating a bacterial infection.

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Richard J. Apley on 3/31/2022.
The application has been amended as follows: 

IN THE CLAIMS:
In Claims 2-13, at line 1, the term “an” has been deleted, and replaced with the term -- the bacterial--.
Claims 1-13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655